           Case 2:19-cv-01647-GMN-VCF Document 25 Filed 06/17/20 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      MARISOL PADRON-LOPEZ,
4
                           Plaintiff,
5                                                          2:19-cv-01647-GMN-VCF
      vs.                                                  ORDER
6     JAMES RIVER INSURANCE COMPANY,
7                           Defendant.
8           Before the court is Defendant James River Insurance Company’s Emergency Motion For A
9    Protective Order Regarding Plaintiff’s Second Amended Notice Of Taking the Rule 30(B)(6) Deposition
10   Of The Person(s) Most Knowledgeable For Defendant James River Insurance Company (ECF No. 24).
11          Accordingly,
12          IT IS HEREBY ORDERED that the 30(B)(6) Deposition of The Person(s) Most Knowledgeable
13   For Defendant James River Insurance Company, scheduled for June 19, 2020, is stayed pending further
14   order of the court.
15          IT IS FURTHER ORDERED that any opposition to Defendant James River Insurance Company’s
16   Emergency Motion For A Protective Order Regarding Plaintiff’s Second Amended Notice Of Taking The
17   Rule 30(B)(6) Deposition Of The Person(s) Most Knowledgeable For Defendant James River Insurance
18   Company (ECF No. 24) must be filed on or before June 23, 2020. No reply necessary.
19          IT IS FURTHER ORDERED that a telephonic hearing on Defendant James River Insurance
20   Company’s Emergency Motion For A Protective Order Regarding Plaintiff’s Second Amended Notice Of
21   Taking The Rule 30(B)(6) Deposition Of The Person(s) Most Knowledgeable For Defendant James River
22   Insurance Company (ECF No. 24) is scheduled for 11:00 AM, July 1, 2020.
23          The call-in telephone number is (888) 273-3658, access code: 3912597. The call must be made
24   five minutes prior to the hearing time. The court will join the call and convene the proceedings. To
25
           Case 2:19-cv-01647-GMN-VCF Document 25 Filed 06/17/20 Page 2 of 2




1    improve sound quality, the parties should use a land line, at all possible. The use of a speaker phone

2    during the proceedings is prohibited.

3

4           DATED this 17th day of June, 2020.
                                                                  _________________________
5                                                                 CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
